238 S.E.2d 153 (1977)
34 N.C. App. 320
In the Matter of Ainslee Eugene KOYI, Respondent.
No. 7718DC368.
Court of Appeals of North Carolina.
October 19, 1977.
*154 Atty. Gen. Rufus L. Edmisten, by Associate Atty. Isaac T. Avery, III, Raleigh, for the State.
Sam B. Currin, III, Butner, for respondent appellant.
MORRIS, Judge.
Although the record discloses that the 90-day commitment period has expired, this appeal is not moot. See In Re Carter, 25 N.C.App. 442, 213 S.E.2d 409 (1975).
G.S. 122-58.7(i) provides:
"To support a commitment order, the court is required to find, by clear, cogent, and convincing evidence, that the respondent is mentally ill or inebriate, and imminently dangerous to himself or others. The court shall record the facts which support its findings."
The direction to the court to record the facts which support its findings is mandatory. See Matter of Crouch, 28 N.C.App. 354, 221 S.E.2d 74 (1976). The trial judge in the case sub judice did not record sufficient facts to support his findings that the respondent was mentally ill and imminently dangerous to himself or others. See Matter of Neatherly, Jr., 28 N.C.App. 659, 222 S.E.2d 486 (1976).
The order appealed from is
Reversed.
VAUGHN and CLARK, JJ., concur.